DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 17-37 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the cyclic process” (claims 17 and 25).
Claims 18-24 and 26-37 are rejected since they suffer the same defects as the claims from which they depend.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (U.S. 7,927,509) in view of Blandford et al. (U.S. 2011/0288049 A1), hereinafter “Blandford”.   

    PNG
    media_image1.png
    272
    325
    media_image1.png
    Greyscale

Martin teaches a method for treating an aqueous system with in-situ generated chlorine dioxide while exposed to sunlight (e.g. in swimming pools, col. 6, lines 45-60) by adding to the aquatic system chlorine dioxide generated by the cyclic process1 (shown above) in order to disinfect the water and kill parasites, bacteria, viruses, algae etc. (col. 11, lines 11+), wherein chlorite anion ultraviolet decomposition would occur because of the sunlight. 

Martin doesn’t specify adding a UV absorbent to the chlorine dioxide product but such is taught by Blandford.  Blandford teaches adding UV absorbers or UV blockers that are effective in the proper wavelength range including e.g. Avobenzone [0079].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to 2 decomposes with exposure to UV light (col. 4, lines 28-29 of Martin).

As for the limitation of adding an effective amount of UV absorbent, Applicant defines the term at the end of his definitions section and is the amount necessary to sufficiently inhibit UV degradation of the ClO2.  Such would have been within ordinary skill depending upon may variables including the amount of ClO2 added; the amount of sunlight during the period of treatment, shading over the pool area, type of absorber selected, etc. and would be found by routine experimentation.  As for the limitation of obtaining a Ct value2 that is sufficient to achieve remediation, such would also have been within ordinary skill and would depend upon many variables including the above variables for the UV absorbent, the amount of contaminants present, pool load, etc. and would also require routine experimentation [as in claims 1, 4-6, 8-9, 12-14, 16-17, 20-22 and 24].  As for claims 2-3, 7, 10-11, 15, 18-19 and 23, the amount of remediation achieved would be obvious and depend upon variables presented above and would be a result-effective variable.  

Claims 25-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (U.S. 7,927,509) in view of Blandford et al. (U.S. 2011/0288049 A1), hereinafter “Blandford, as applied above and in further view of Pamel (U.S. 2018/0318339).  These claims add the 

As for claim 37, having the UV absorbent to be an optical brightener would have been obvious since such are common examples of UV absorbents—as admitted by the Applicant in [0063; of the corresponding published application]—and would be readily available.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in 

Claims 1, 3-6, 8-9, 11-14, 16-17, 19-22 and 24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of copending Application No. 16/501,567 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1, 3-6, 8-9, 11-14, 16-17, 19-22 and 24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of copending Application No. 16/501,355 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 7, 10, 15, 18 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/501,355 (reference application). Although the claims at issue are not identical, they are not 

Claims 2, 7, 10, 15, 18 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/501,567 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to have the pool free of algae or coliform bacteria since algae is undesirable in a public pool and coliform bacteria is harmful to the health of the swimmer.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner Note
The prior art references cited in the specification have been considered and cited by the Examiner in the attached form 892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant specifically defines the term “cyclic process” in the definitions section of the specification, page 7.
        2 Applicant defines the term in the definitions section of the specification and is the average concentration of the chlorine dioxide by the time.